J-A28040-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

NAFIS PENNINGTON,

                            Appellant                No. 1364 EDA 2015


             Appeal from the Judgment of Sentence April 16, 2015
             in the Court of Common Pleas of Philadelphia County
              Criminal Division at Nos.: CP-51-CR-0013565-2012
                           CP-51-CR-0013566-2012


BEFORE: PANELLA, J., SHOGAN, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED FEBRUARY 08, 2017

        Appellant, Nafis Pennington, appeals from the judgment of sentence

imposed on April 16, 2015, following his jury conviction of aggravated

assault,1 conspiracy,2 and related weapons offenses.3 On appeal, Appellant

challenges certain of the trial court’s evidentiary rulings and claims that his

conviction was against the weight of the evidence.           For the reasons

discussed below, we affirm.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. § 2702(a).
2
    18 Pa.C.S.A. § 903(c).
3
    18 Pa.C.S.A. §§ 6105(a)(1), 6106(a)(1), 6108, and 907(a).
J-A28040-16


       We take the underlying facts and procedural history in this matter

from the trial court’s October 1, 2015 opinion and our independent review of

the certified record.       The instant matter arose out of two gang-related

shootings in the fall of 2011 and the summer of 2012. The Commonwealth

charged Appellant in both shootings, but the jury acquitted him of all

charges related to the June 11, 2012 shooting. 4 (See N.T. Trial, 2/04/15, at

16-17).

       In 2011, there was rivalry between two groups in the West

Philadelphia neighborhood known as “the Bottom.” (See N.T. Trial, 1/29/15,

at 69-70, 167). Appellant and co-defendant Kiyon Grant associated with a

crew that congregated on Mt. Vernon Street between 35th and 38th Streets.

(See id. at 76, 99, 172).          The victims, Randy Brown and Garren Tyler,

associated with a faction that gathered around 32nd and Brandywine Streets.

(See id. at 76, 98-99, 172-73, 177-78).

       On November 9, 2011, Brown and Tyler were walking to Brown’s

house.    (See id. at 65-67).         At the intersection of 32nd and Mt. Vernon

Streets, Appellant, co-defendant Grant, and one Jeffrey Johnson walked to

____________________________________________


4
  Since the jury acquitted Appellant of all charges arising out the June 2012
shooting, we need not discuss it further, except to note that certain of the
Commonwealth witnesses testified about both shootings, while others only
testified regarding one shooting. One of the witnesses who only testified
about the June 2012 shooting was Detective Mary Kuchinsky, who stated
that she took a statement from a witness to the incident. (See N.T. Trial,
1/29/15, at 155-63).



                                           -2-
J-A28040-16


within three car lengths of Brown and Tyler. (See id. at 67-68, 73). The

trio pulled out guns and fired on them. (See id. at 68-69, 86-87; N.T. Trial,

1/30/15, at 66-67).   One bullet hit Brown’s left thigh, causing him to fall.

(See N.T. Trial, 1/29/15, at 69, 168). Tyler attempted to flee but a bullet

hit his ankle. (See id. at 86, 90, 137).

       Detective Craig Fife arrived at the scene and recovered five fired

cartridge casings. (See N.T. Trial, 1/30/15, at 146). He saw a trail of blood

leading to the doorway of Brown’s house, one-half block from the scene of

the shooting. (see id. at 147-48). He saw another blood trail leading to the

doorway of Tyler’s aunt’s house. (See id. 146-148).

       Brown refused to cooperate with police. (See N.T. Trial, 1/29/15, at

168-69; N.T. Trial, 1/30/15, at 154-155).    While Tyler initially refused to

cooperate with the police, he gave a statement to them in April 2012, after

being arrested on an unrelated matter. (See N.T. Trial, 1/29/15, at 76-77).

       On June 13, 2012, Detective Frank Mullen took a statement from India

Tyler (see N.T. 1/30/15, at 100); in the statement she said that she saw co-

defendant Grant and Jeffrey Johnson shoot her cousin. (See N.T. 1/30/15,

at 65-66, 105-06). She also stated that Appellant and co-defendant Grant

associated with people from 35th Street.     (See id. at 41).    She further

discussed a history of disagreements between the 35th Street group and the

32nd Street and Brandywine Avenue group. (See id. at 45-46, 50-53, 57-

58).


                                     -3-
J-A28040-16


         Ms. Tyler testified that Eli Boyd was not associated with either group.

(See N.T. Trial, 1/30/15, at 41). Mr. Boyd testified that, on June 29, 2012,

he gave a statement to the police. (See N.T. Trial, 2/02/15, at 62). In his

statement, he described animosity between the two neighborhood groups

over drugs and territory.       (See N.T. Trial, 2/02/15, at 83-87).       Boyd also

told police that Appellant, co-defendant Grant, and Johnson, shot Tyler and

Brown in November 2011. (See id. at 86-87, 89-91, 94-95).

         On July 2, 2012, police officers executed a search warrant at 3421

Wallace Street, the residence of Whitley Kelly, the mother of Appellant’s

child.    (See N.T. Trial, 1/30/15, at 116-17; N.T. Trial, 2/02/15, 164-65).

They recovered a black Hi-Point semiautomatic handgun, which was loaded,

several bills in Appellant’s name, and a receipt showing that Appellant had

paid rent to Kelly. (See N.T. Trial, 2/02/15, at 165-66). Subsequent testing

demonstrated that the gun was operable, and that it had fired all five shell

casings recovered from the scene of the shooting. (See id. at 189-91).

         On   November    28,   2012,   the   Commonwealth    filed    a    criminal

information. A jury trial began on January 29, 2015.

         At trial, Tyler testified in accordance with the statement he gave to

police, stating that Appellant and co-defendant Grant shot him and Brown.

(See N.T. Trial 1/29/15, at 67-69; see generally, id. at 86-97). However,

India Tyler recanted her previous statement with respect to the shooting.




                                        -4-
J-A28040-16


(See N.T. Trial, 1/30/15, at 34, 47-48, 50-53, 56, 58).             Boyd also recanted

his statement to the police. (See N.T. Trial, 2/02/15, at 63).

       Detective Matthew Carey, a detective with significant experience in the

neighborhood, testified, without objection, that Appellant and co-defendant

Grant were from the area of 35th Street to 38th Street on Mt. Vernon Street.

(See N.T. Trial, 1/29/15, at 172; N.T. Trial, 1/30/15, at 16).               However,

Brown and his friends lived in the area of 32nd Street and Brandywine and

Haverford Avenues. (See N.T. Trial, 1/29/15, at 172). Tyler associated with

Brown and his friends.        (See id. at 172-73).          Detective Carey stated that

Boyd was friends with both groups. (See id. at 173). He noted that India

Tyler was related to Garren Tyler.             (See id.).    When the Commonwealth

attempted to question Detective Carey about “the relationship between the

groups that hang at 32nd and 33rd and the group that hangs at 35th and

36th[,]” Appellant objected, claiming that this called for a “speculative

opinion.” (Id. at 178).5 Ultimately, Detective Carey testified that Appellant

____________________________________________


5
  At that point, the trial broke for the day. The next morning, Appellant’s
counsel admitted that he had no law to support a contention that a police
officer possessing sufficient familiarity with an area could not testify about
neighborhood rivalries. (See N.T. Trial, 1/30/15, at 5-6). Appellant did not
renew his objection that the testimony was speculative. Rather, he asked
that the trial court conduct an in camera hearing to lay a foundation about
Detective Carey’s familiarity with the neighborhood before allowing the jury
to hear the testimony, stating if “he has expertise and then, if Your Honor
says I believe he’d be qualified to talk about that, then we’ll let the jury hear
the testimony[.]” (Id. at 7-8). The trial court then ruled that Detective
Carey could not mention any criminal activities or gangs. (See id. at 9-11).
(Footnote Continued Next Page)


                                           -5-
J-A28040-16


and co-defendant Grant “associated with 35th Street to 38th Street on Mt.

Vernon Street and Melon Street, exclusively.” (N.T. Trial, 1/30/15, at 16).

He continued that “these guys primarily stay on those blocks, they don’t go

to 32nd Street and hang out and (sic) 33rd Street[. . . . ]”    (Id.).   He

reiterated that the victims were part of the 32nd and 33rd Street group and

that the two groups did not co-mingle. (See id. at 17-19).

      Detective Craig Fife, the assigned detective with respect to the

November 2011 shooting testified as to his role in the investigation. (See

N.T. Trial, 1/30/15, at 142-73). On cross-examination, when asked by co-

defendant’s Grant’s counsel how he ascertained that his client lived at a

certain address, Detective Fife stated that he obtained the address through

probation or parole. (See N.T. Trial, 2/02/15, at 22).

      On February 4, 2015, the jury convicted Appellant of the above-cited

offenses related to the November 2011 shooting. (See N.T. Trial, 2/04/15,

at 15-16).    On April 16, 2015, the trial court sentenced Appellant to an

aggregate term of incarceration of not less than twenty-six nor more than



                       _______________________
(Footnote Continued)

Appellant noted that evidence regarding a relationship between Appellant
and co-defendant Grant was already in the record and that they were not
disputing that they knew each other. (See id. at 11-12). The trial court
ruled that Detective Carey could testify that he had seen Appellant and co-
defendant Grant together and with others in a group and that, he had seen
the victims with a group that congregated in a different area. (See id. at
13).



                                            -6-
J-A28040-16


sixty years. (See N.T. Sentencing, 4/16/15, at 41). Appellant did not file

any post-sentence motions.

      On May 14, 2015, Appellant filed a timely notice of appeal. On June 3,

2015, prior to the trial court issuing an order, Appellant filed an eleven-page

Rule 1925(b) statement.      (See Concise Statement of Errors, 6/03/15, at

unnumbered pages 1-11).       On October 1, 2015, the trial court issued an

opinion. See Pa.R.A.P. 1925(a).

      On appeal, Appellant raises the following questions for our review:

      1. Was it improper for the [t]rial [c]ourt to allow Detective Carey
      to testify about rival gangs and the Appellant’s alleged affiliation
      with one of these criminal organizations?

      2. Did the trial court abuse its discretion when it failed to
      declare a mistrial upon [t]rial [c]ounsel’s request when Detective
      Fife provided evidence for how he identified [co-defendant]
      Grant, India Tyler and Eli Boyd testified (sic) about a source of
      information, and the Commonwealth made inflammatory
      remarks during closing arguments?

      3. Did the [t]rial [c]ourt improperly allow the Commonwealth to
      present testimony from Detective Kuchinsky[,] which unfairly
      surprised and prejudiced him during his trial?

      4. Was the finding by the jury adjudicating Appellant guilty
      against the weight of the evidence presented at trial?

(Appellant’s Brief, at 3).

      Prior to analyzing the issues in Appellant’s brief, this Court must

determine whether any issues have been properly preserved for our review.

See Commonwealth v. Wholaver, 903 A.2d 1178, 1184 (Pa. 2006), cert.




                                     -7-
J-A28040-16


denied, 549 U.S. 1171 (2007) (holding that appellate courts may sua sponte

determine whether issues have been properly preserved on appeal).

      Rule 1925(b)(4) provides, in pertinent part:

            (ii) The Statement shall concisely identify each ruling or
      error that the appellant intends to challenge with sufficient detail
      to identify all pertinent issues for the judge. The judge shall not
      require the citation to authorities; however, appellant may
      choose to include pertinent authorities in the Statement.

                               *     *     *
             (iv) The Statement should not be redundant or provide
      lengthy explanations as to any error. Where non-redundant,
      non-frivolous issues are set forth in an appropriately concise
      manner, the number of errors raised will not alone be grounds
      for finding waiver.

Pa.R.A.P. 1925(b)(4)(ii), (iv).

      Here, Appellant filed a Rule 1925(b) statement that was eleven pages

in length, and which raised close to sixty issues. (See Concise Statement of

Errors Complained of on Appeal, 6/03/15, at unnumbered pages 1-11).

Given this, this Court would be well within its rights to find Appellant has

waived all issues on appeal. See Jiricko v. Geico Ins. Co., 947 A.2d 206,

210 (Pa. Super. 2008), appeal denied, 958 A.2d 1048 (Pa. 2008) (finding

waiver appropriate remedy where appellant filed five-page incoherent

statement of errors); see also Kanter v. Epstein, 866 A.2d 394, 401 (Pa.

Super. 2004), appeal denied, 880 A.2d 1239 (Pa. 2005), cert. denied, 546
U.S. 1092 (2006). However, the trial court admirably attempted to address

Appellant’s claims. (See Trial Ct. Op., at pages 8-44). Because of this, and

because Appellant included only four issues in his brief, despite our grave



                                     -8-
J-A28040-16



reservations, we decline to find waiver and will address the issues in

Appellant’s appeal.

       In his first and third issues, Appellant challenges certain evidentiary

rulings made by the trial court. (See Appellant’s Brief, at 3). This Court has

held that:

              With regard to evidentiary challenges, it is well established
       that [t]he admissibility of evidence is at the discretion of the trial
       court and only a showing of an abuse of that discretion, and
       resulting prejudice, constitutes reversible error. An abuse of
       discretion is not merely an error of judgment, but is rather the
       overriding or misapplication of the law, or the exercise of
       judgment that is manifestly unreasonable, or the result of bias,
       prejudice, ill-will or partiality, as shown by the evidence of
       record. Furthermore, if in reaching a conclusion the trial court
       overrides or misapplies the law, discretion is then abused and it
       is the duty of the appellate court to correct the error.

Commonwealth v. Serrano, 61 A.3d 279, 290 (Pa. Super. 2013) (citation

and quotation marks omitted).

       In his first claim, Appellant alleges that the trial court erred in allowing

Detective Carey6 to testify about rival gangs and Appellant’s affiliation with a

____________________________________________


6
  To the extent that Appellant appears to argue that the trial court also
improperly allowed Tyler and Boyd to testify about “a potential organized
crime war[,]” (Appellant’s Brief, at 15; see also id. at 15-18), the claims
are waived because they do not appear in Appellant’s statement of questions
involved. The Rules of Appellate Procedure provide that issues to be
resolved must be included in the statement of questions involved or “fairly
suggested” by it. Pa.R.A.P. 2116(a). These issues are not included in the
statement of questions involved, nor are they “fairly suggested” by it. Thus,
we hold that Appellant has waived these claims. See Commonwealth v.
Harris, 979 A.2d 387, 397 (Pa. Super. 2009) (holding claim waived when
(Footnote Continued Next Page)


                                           -9-
J-A28040-16


criminal organization. (See Appellant’s Brief, at 14). Appellant claims that

this was improper evidence of other crimes admitted in violation of

Pennsylvania Rule of Evidence 404(b).                (See id.).   However, Appellant

waived this claim.

      Initially we note that Appellant’s contention that Detective Carey

“made prejudicial and speculative statements remarks about Appellant’s

alleged gang affiliation and a suspected turf war[,]” is not supported by the

record.   (Appellant’s Brief, at 16).            As described above, Detective Carey

never used the word gang, referred to any criminal activities with respect to

the two groups, or discussed a turf war. (See N.T. Trial, 1/29/15, at 172-

73; N.T. Trial 1/30/15, at 16-19). Rather, he testified that people who lived

in different parts of the neighborhood associated with others from that area;

Appellant and co-defendant Grant associated with one group of people;

Brown and Tyler associated with a different group; and the two groups did

not mix.7 (See id.). The only testimony regarding a history of animosity


                       _______________________
(Footnote Continued)

not included in statement of questions involved). Moreover, the record
reflects that Appellant did not object to either Tyler or Boyd’s testimony at
trial. (See N.T. Trial, 1/29/15, at 70, 76; N.T. Trial 2/02/15, at 83-87). It
is settled that failure to raise a contemporaneous objection constitutes a
waiver of the claim. See Commonwealth v. Powell, 956 A.2d 406, 419
(Pa. 2008), cert. denied, 556 U.S. 1131 (2009).
7
  We note that Detective Carey’s testimony was cumulative of the more
detailed testimony of Garren Tyler, India Tyler, and Eli Boyd with respect to
the affiliations and animosities in the neighborhood; Appellant did not object
(Footnote Continued Next Page)


                                           - 10 -
J-A28040-16


between the       two groups because             of criminal activity came        in the

unchallenged testimony of Boyd. (See N.T. Trial, 2/02/15, at 83-87).

        In any event, to the extent that Appellant claims that the trial court

improperly admitted Detective Carey’s testimony in violation of Pa.R.E.

404(b) or that it was unduly prejudicial, (see Appellant’s Brief, at 14, 16),

he waived the claim.           At trial, Appellant initially objected to Detective

Carey’s testimony as speculative.           (See N.T. Trial, 1/29/15, at 178).         He

then    tacitly   withdrew     the    objection     the   next   day,   subject   to   the

Commonwealth’s laying a foundation as to the basis of Detective Carey’s

knowledge, and never renewed the objection. (See N.T. Trial, 1/30/15, at

5-8).     It is settled that failure to raise a contemporaneous objection

constitutes a waiver of the claim. See Powell, supra at 419. Moreover, this

Court has stated that, “[w]here a specific objection is interposed, other

possible grounds for the objection are waived.” Commonwealth v. Shank,

883 A.2d 658, 672 (Pa. Super. 2005), appeal denied, 903 A.2d 538 (Pa.

2006) (citations omitted). Because Appellant withdrew his objection to the

allegedly speculative nature of Detective Carey’s testimony and did not

otherwise object to his testimony on the grounds of unfair prejudice or as a

violation of Rule 404(b), he has waived this claim. See Powell, supra 419;

Shank, supra at 672.
                       _______________________
(Footnote Continued)

to any of their testimony on this topic. (See N.T. Trial, 1/29/15, at 70, 76;
N.T. Trial 1/30/16, at 41, 45-46; N.T. Trial 2/02/15, at 83-87).



                                           - 11 -
J-A28040-16


      Furthermore, Appellant’s argument is undeveloped.              His argument

consists of the text of Rule 404(b), and a single generic citation to case law

saying that the probative value of evidence must outweigh the potential for

prejudice.    (See Appellant’s Brief, at 14).     There are no other citations to

relevant legal authority and no attempt to apply law to the relevant facts.

(See id. at 14-19). Moreover, his argument includes a lengthy summary of,

and complaint about, the testimony of both Tyler and Boyd, issues that

Appellant did not preserve for our review; a factually inaccurate summary of

Detective Carey’s testimony; and a bald and self-serving claim that the

testimony was somehow prejudicial to Appellant. (See id.). This Court will

not act as counsel and will not develop arguments on behalf of an appellant.

See In re R.D., 44 A.3d 657, 674 (Pa. Super. 2012), appeal denied, 56
A.3d 398 (Pa. 2012).       When deficiencies in a brief hinder our ability to

conduct meaningful appellate review, we can dismiss the appeal entirely or

find certain issues to be waived. See Pa.R.A.P. 2101; R.D., supra at 674.

Accordingly, we find Appellant waived his claim for this reason as well.

      In his third claim, Appellant alleges that the trial court erred in

allowing     the   Commonwealth   to    present    the   testimony   of   Detective

Kuchinsky. (See Appellant’s Brief, at 24). Specifically, Appellant claims that

Detective Kuchinsky’s testimony constituted unfair surprise, was prejudicial

to him, and violated his rights under the Confrontation Clause of the United




                                       - 12 -
J-A28040-16


States Constitution.       (See id. at 24-25).      However, Appellant has waived

this claim.

       Appellant argues that the trial court erred in finding that he waived

this claim because he did not object to Detective Kuchinsky’s testimony.

(See Appellant’s Brief, at 25; Trial Court Opinion, 10/01/15, at 12).               We

agree, as the record reflects that Appellant did object to her testimony.

(See N.T. Trial, 1/29/15, at 154). However, while Appellant did object, he

did not raise the Confrontation Clause issue, or claim unfair surprise and

prejudice. (See id. at 154-55). Rather, the only basis for his objection was

that the Commonwealth did not list Detective Kuchinsky on the witness list.

(See id.). As discussed above, Appellant cannot raise a different basis for

his objection to Detective Kuhinsky’s testimony than that raised below. See

Shank, supra at 672. Because Appellant did not object on the grounds of a

violation     of   the   Confrontation    Clause,   unfair   surprise,   or prejudice, 8



____________________________________________


8
  In any event, Appellant cannot show that Detective Kuchinsky’s testimony
prejudiced him. In her brief testimony, Detective Kuchinsky described the
circumstances of taking a statement and showing a photo array to witness
Shanise Hewitt in June 2012.        (See N.T. Trial, 1/29/15, at 155-60).
Detective Kuchinsky did not testify about the contents of the statement, and
the photo array only involved co-defendant Grant, not Appellant. (See id.
at 159-60). Shanise Hewitt was a witness to the June 2012 shooting, not
the November 2011 shooting. (See id. at 31-32, 48-51). Appellant was
acquitted of all charges in connection to the June 2012 shooting. (See N.T.
Trial, 2/04/15, at 16-17). Thus, Appellant cannot demonstrate prejudice.




                                          - 13 -
J-A28040-16


he waived his third claim.9 See id.

       In his second claim, Appellant makes three distinct charges of error.

He claims that the trial court erred or abused its discretion in failing to

declare a mistrial when Detective Fife testified about how he obtained

information regarding co-defendant Grant’s address. (See Appellant’s Brief,

at 19-21).     He next contends that the trial court should have declared a

mistrial because “India Tyler and [] Boyd (sic) testimony about a source of

information was extremely prejudicial and was impermissible hearsay.” (Id.

at 21) (unnecessary capitalization omitted).           He also argues that the trial

court improperly allowed the Commonwealth to “reference non-participants

in the trial during its closing arguments.” (Id. at 23).

       Appellant claims that the trial court erred in not declaring a mistrial10

after Detective Fife testified that he had obtained co-defendant Grant’s

address “through probation or parole, or something to that effect.”              (N.T.

Trial, 2/02/15, at 22). We find that Appellant waived this claim.

       In   the   instant    matter,    we     note   that   neither   party   made   a

contemporaneous objection to Detective Fife’s testimony.               (See N.T. Trial,
____________________________________________


9
 Appellant has abandoned on appeal his claim that the trial court erred in
admitting Detective Kuchinsky’s testimony because her name was not on the
witness list. (See Appellant’s Brief, at 24-25).
10
   We briefly note that, “[o]ur standard of review for the denial of a motion
for a mistrial is limited to assessing whether the trial court abused its
discretion.” Commonwealth v. Scott, 146 A.3d 775, 778 (Pa. Super.
2016) (citation omitted).



                                          - 14 -
J-A28040-16


2/02/15, at 22).     At the conclusion of Detective Fife’s testimony, co-

defendant Grant’s counsel moved for a mistrial.          (See id. at 39-41).

Appellant’s counsel did not join in the motion.     (See id.).   The trial court

discussed the correct manner in which to handle Detective Fife’s testimony

on three occasions. (See id. at 39-53, 142-49; N.T. Trial, 2/03/15, at 13-

15). Appellant’s counsel never attempted to join in the objection or move

for a mistrial. (See id.).

      It is settled that an appellate claim regarding the denial of a motion or

objection is waived where a defendant does not join in a co-defendant’s

objection or motion. See Commonwealth v. Irvin, 134 A.3d 67, 75 n.12

(Pa. Super. 2016) (waiving claim where appellant did not join in co-

defendant’s objection); see also Pa.R.A.P. 302(a); Commonwealth v.

Cannady, 590 A.2d 356, 362 (Pa. Super. 1991), appeal denied, 600 A.2d
950 (Pa. 1991) (concluding where defendant did not object or join in co-

defendant’s objection, issue was waived as to defendant for purposes of

appeal); Commonwealth v. Woods, 418 A.2d 1346, 1352 (Pa. Super.

1980) (issue waived where appellant failed to join objection of co-

defendant).   Thus, because Appellant did not join in his co-defendant’s

request for a mistrial, he has waived this issue.    See Commonwealth v.

Crocker, 389 A.2d 601, 602 n.4 (Pa. Super. 1978) (appellate claim waived

where appellant did not join in co-defendant’s motion for mistrial).




                                    - 15 -
J-A28040-16


       Moreover, even if Appellant had not waived this issue, his claim is

meritless because the testimony in question only concerned his co-

defendant.     Our Supreme Court has stated, “[a] party generally cannot

vicariously litigate the claims of another party.”         Commonwealth v.

McCrae, 832 A.2d 1026, 1034 (Pa. 2003), cert. denied, 543 U.S. 822

(2004).    Because Detective Fife’s testimony only implicated co-defendant

Grant, Appellant’s allegation fails. See id.

       Appellant claims that the trial court erred in not declaring a mistrial or

disallowing certain unspecified testimony by witnesses India Tyler and Boyd.

(See Appellant’s Brief, at 21-22). However, Appellant has waived this claim.

       In his brief, Appellant does not identify the location in the record on

appeal where he moved for a mistrial, or sought other relief, and does not

fully identify the objectionable testimony,11 or otherwise specify where he

preserved this claim for purposes of appeal. (See id. at 21-22). Our review

of the record for this purpose likewise did not identify any place where

Appellant moved for a mistrial and we are unable to discern which portion of

India Tyler and Boyd’s testimony was objectionable.12 This Court will not act

____________________________________________


11
   Appellant does not cite to the record for any of India Tyler’s testimony.
(See Appellant’s Brief, at 21-22). While Appellant does provide two record
citations for Boyd’s testimony, his first is to a single sentence and his second
citation is inaccurate. (See id.).
12
    Further, to the extent that it can be determined, it appears that any
alleged hearsay testimony by India Tyler resulted from the June 2012
(Footnote Continued Next Page)


                                          - 16 -
J-A28040-16


as counsel and will not develop arguments on behalf of an appellant. See

Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007), appeal

denied, 940 A.2d 362 (Pa. 2008); see also Bombar v. West American

Insurance Company, 932 A.2d 78, 94 (Pa. Super. 2007).                         When

deficiencies in a brief hinder our ability to conduct meaningful appellate

review, we can dismiss the appeal entirely or find certain issues to be

waived. See Pa.R.A.P. 2101; Hardy, supra at 771.

       Moreover, it is not this court’s responsibility to comb through the

record    seeking       the    factual     underpinnings   of   Appellant’s   claim.

See Commonwealth v. Mulholland, 702 A.2d 1027, 1034 n.5 (Pa. Super.

1997) (“In a record containing thousands of pages, this court will not search

every page to substantiate a party’s incomplete argument”) (citation

omitted). Further, when an appellant’s brief fails to sufficiently specify if an

issue is preserved and the certified record does not substantiate the claim,

we may find the issues waived. See Commonwealth v. Rush, 959 A.2d
945, 949-50 (Pa. Super. 2008), appeal denied, 972 A.2d 521 (Pa. 2009).

Accordingly, we find Appellant’s claim to be waived. See Pa.R.A.P. 302(a);

Pa.R.A.P. 2117(c); Pa.R.A.P. 2119(e); Pa.R.A.P. 2101; Hardy, supra at

771.


                       _______________________
(Footnote Continued)

shooting. (See N.T. Trial, 1/30/15, at 38). As noted above, Appellant was
acquitted of all charges related to that shooting.



                                           - 17 -
J-A28040-16


      Appellant’s   claim   with   respect     to   the   Commonwealth’s    closing

argument is also waived. The certified record does not include the closing

arguments.    (See N.T. Trial, 2/03/15, at 67-68).          Appellant’s request for

transcript only seeks the transcript for sentencing on April 16, 2015. (See

Request for Transcript, 6/08/15, at unnumbered page 1). We have stated

“[w]hen the appellant . . . fails to conform to the requirements of [Pa.R.A.P.]

1911 [relating to transcript requests], any claims that cannot be resolved in

the absence of the necessary transcript or transcripts must be deemed

waived for the purpose of appellate review.” Commonwealth v. Preston,

904 A.2d 1, 7 (Pa. Super. 2006), appeal denied, 916 A.2d 632 (Pa. 2007)

(citation omitted).   Further, it is the appellant’s responsibility to make

certain that the certified record contains all items necessary to ensure that

this Court is able to review his claims. See Commonwealth v. B.D.G., 959
A.2d 362, 372 (Pa. Super. 2008). An appellant’s failure to ensure that the

original record as certified for appeal contains sufficient documentation to

enable the court to conduct a proper review constitutes a waiver of the issue

sought to be reviewed on appeal. See Growell v. Maietta, 931 A.2d 667,

676 (Pa. Super. 2007), appeal denied, 951 A.2d 1164 (Pa. 2008); see also

Smith v. Smith, 637 A.2d 622, 623-24 (Pa. Super. 1993), appeal denied,

652 A.2d 1325 (Pa. 1993). Accordingly, we find Appellant’s contention with

respect to closing argument waived.




                                      - 18 -
J-A28040-16


       In his final claim, Appellant challenges the weight of the evidence.

(See Appellant’s Brief, at 25-29).13 However, Appellant has not preserved

this claim for our review.

       We have long held that this Court cannot consider, in the first

instance, a claim that the verdict is against the weight of the evidence. See

Commonwealth v. Wilson, 825 A.2d 710, 714 (Pa. Super. 2003). Here,

Appellant did not file a post-sentence motion.     While he did make certain

oral motions at sentencing, those challenged the sufficiency of the evidence

and certain evidentiary rulings made by the trial court.           (See N.T.

Sentencing, 4/16/15, at 5, 8-15). Thus, Appellant did not preserve the issue

for our review. See Commonwealth v. Burkett, 830 A.2d 1034, 1036 (Pa.

Super. 2003).

       Moreover, even if we were to address the merits of the weight of the

evidence claim, it would fail.

       Our scope and standard of review of a weight of the evidence claim is

as follows:


____________________________________________


13
   In his brief, Appellant intertwines arguments about the sufficiency and the
weight of the evidence. (See Appellant’s Brief, at 25-29). However, any
challenge to the sufficiency of the evidence is waived, because it was not
included in Appellant’s statement of questions involved (see id. at 3). See
Commonwealth v. Williams, 959 A.2d 1252, 1257 (Pa. Super. 2008)
(holding sufficiency of evidence claim waived when not included in statement
of questions involved).




                                          - 19 -
J-A28040-16


            The finder of fact is the exclusive judge of the weight of
      the evidence as the fact finder is free to believe all, part, or none
      of the evidence presented and determines the credibility of the
      witnesses.

             As an appellate court, we cannot substitute our judgment
      for that of the finder of fact. Therefore, we will reverse a jury’s
      verdict and grant a new trial only where the verdict is so
      contrary to the evidence as to shock one’s sense of justice. A
      verdict is said to be contrary to the evidence such that it shocks
      one’s sense of justice when the figure of Justice totters on her
      pedestal, or when the jury’s verdict, at the time of its rendition,
      causes the trial judge to lose his breath, temporarily, and causes
      him to almost fall from the bench, then it is truly shocking to the
      judicial conscience.

            Furthermore, where the trial court has ruled on the weight
      claim below, an appellate court’s role is not to consider the
      underlying question of whether the verdict is against the weight
      of the evidence. Rather, appellate review is limited to whether
      the trial court palpably abused its discretion in ruling on the
      weight claim.

Commonwealth v. Boyd, 73 A.3d 1269, 1274-75 (Pa. Super. 2013) (en

banc) (citation and quotation marks omitted). “Thus, the trial court’s denial

of a motion for a new trial based on a weight of the evidence claim is the

least assailable of its rulings.”   Commonwealth v. Diggs, 949 A.2d 873,

879-80 (Pa. 2008), cert. denied, 556 U.S. 1106 (2009) (citation omitted).

      In its Rule 1925(a) opinion, the trial court found Appellant’s weight of

the evidence claims waived. (See Trial Ct. Op., at 42). However, it then

explained in detail why it rejected Appellant’s weight of the evidence claims.

(See id. at 42-44).     We have thoroughly reviewed both the trial court’s

opinion and the record in this matter and find that the trial court did not




                                      - 20 -
J-A28040-16


commit a palpable abuse of discretion in rejecting Appellant’s weight of the

evidence claims. Therefore, Appellant’s final issue fails.

      For the reasons discussed above, we find that Appellant’s claims are

either waived or meritless.       Accordingly, we affirm the judgment of

sentence.

      Judgment of sentence affirmed.

      Judge Shogan joins the Memorandum.

      Judge Panella concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/8/2017




                                     - 21 -